                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WOODS SERVICES, INC.                                       CIVIL ACTION

                      v.                                    NO. 18-296

 DISABILITY ADVOCATES, INC., d/b/a
 Disability Rights New York


                               ORDER RE: MOTION TO DISMISS,
                           GRANTING IN PART AND DENYING IN PART

         AND NOW, this 17th day of October, 2018, upon consideration of Plaintiff’s Motion to

Dismiss the Amended Counterclaims (ECF 43) and the Memorandum of Law in support thereof,

Defendant’s Response in Opposition to Plaintiff’s Motion (ECF 47), Plaintiff’s Reply in Support

of its Motion (ECF 51), after holding oral argument on the Motion on September 20, 2018, and

for the reasons set out in the accompanying Memorandum, it is hereby ORDERED that:

    1. Plaintiff’s Motion is GRANTED as to Counts II and III; Defendant’s counterclaims under

         Counts II and III on behalf of itself and its employees are DISMISSED WITH

         PREJUDICE; Defendant’s counterclaims on behalf of Plaintiff’s patients/residents are

         DISMISSED WITHOUT PREJUDICE, with leave to replead within 21 days;

    2. Plaintiff’s Motion is GRANTED as to Count IV and Defendant’s counterclaim under

         Count IV is DISMISSED WITH PREJUDICE; and

    3. Plaintiff’s Motion is DENIED as to Counts I and V.

                                                               BY THE COURT:

                                                               /s/ Michael M. Baylson
                                                               _______________________________
                                                               MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-296 Woods Services v Disability Advocates\18cv196 order re MTD counterclaims.docx
